       Case 3:19-cv-01098 Document 1 Filed 09/24/19 Page 1 of 9 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


UNITED STATES EQUAL
EMPLOYMENT OPPORTUNITY
COMMISSION,
                                                           CIVIL ACTION NO.

                      Plaintiff,                           C O M P L A I N T
                                                           JURY TRIAL DEMAND

              v.


RING POWER CORPORATION,
                  Defendant.
________________________________________


                                   NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

Rights Act of 1991 to correct unlawful employment practices on the basis of race and to provide

appropriate relief to Charging Party Shakeem Petersen (“Petersen”). As alleged with greater

particularity below, Defendant Ring Power Corporation (“Ring Power”) discriminated against

Petersen in the terms and condition of his employment, and subjected him to a hostile work

environment, because of his race, Black.

                                   JURISDICTION AND VENUE

       1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343

and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and (3) of Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.§ 2000e-5(f)(1) and (3) (“Title VII”)

and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.




                                               1
        Case 3:19-cv-01098 Document 1 Filed 09/24/19 Page 2 of 9 PageID 2



       2.      The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Middle District of Florida.

                                               PARTIES

       3.      Plaintiff, the Equal Employment Opportunity Commission (the “Commission”), is

the agency of the United States of America charged with the administration, interpretation and

enforcement of Title VII and is expressly authorized to bring this action by Sections 706(f)(1) and

(3) of Title VII, 42 U.S.C. § 2000e-5(f)(1).

       4.      At all material times, Ring Power has continuously been doing business in the State

of Florida and the City of St. Augustine and has continuously had at least 15 employees.

       5.      At all relevant times, Ring Power has continuously been an employer engaged in

an industry affecting commerce under Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§

2000e(b), (g) and (h).

                                ADMINISTRATIVE PROCEDURES

       6.      More than thirty days prior to the institution of this lawsuit, Petersen filed a charge

of discrimination with the Commission alleging violations of Title VII by Ring Power.

       7.      Prior to the institution of this lawsuit, the Commission issued a Letter of

Determination indicating that it found reasonable cause to believe that Ring Power discriminated

against Petersen in violation of Title VII because of Petersen’s race.

       8.      Prior to the institution of this lawsuit, the Commission attempted to effect Ring

Power’s voluntary compliance with Title VII through informal methods of conciliation to remedy

the practices found unlawful.

       9.      All conditions precedent to the institution of this lawsuit have been fulfilled.




                                                  2
        Case 3:19-cv-01098 Document 1 Filed 09/24/19 Page 3 of 9 PageID 3



                                         STATEMENT OF FACTS

       10.     Ring Power is a construction and heavy equipment dealer and service provider with

more than 24 branch locations and over 2,000 employees.

       11.     On approximately July 22, 2013, Ring Power hired Petersen, a naval veteran

technician, as an Electrical Power Generating Shop Technician II to work at Ring Power’s St.

Augustine headquarters.

       12.       Petersen applied for a position with Ring Power located at the St. Augustine

location at a job fair in Chicago, IL.

       13.     During the relevant time period, Petersen was one of a few Black employees at

Ring Power’s St. Augustine headquarters out of a workforce there of approximately 400-500

employees.

       14.     Throughout his employment, Petersen was the only Black technician in his

department.

       15.     Petersen’s supervisor was Joshua Carlson (“Carlson”), who is White.

       16.     Throughout his employment with Ring Power, Petersen either heard or knew that

Carlson made the following comments:

                   a. “They hired a new monkey porch nigger [Petersen], but he won’t be here

                       for long.”

                   b. “I’m gonna get that nigger [Petersen] out of here.”

                   c. “Look at that monkey baby,” referring to a photo of a Black baby.

                   d. “I’m gonna put a banana on that picture,” referring to a photo of a Black

                       baby.

                   e. “You are in charge of the nigger [Petersen] now. Try to get him to leave.”




                                                3
        Case 3:19-cv-01098 Document 1 Filed 09/24/19 Page 4 of 9 PageID 4



                   f. “Don’t lend that nigger [Petersen] any of your tools.”

                   g. “All that nigger [Petersen] is good for is cleaning.”

                   h. “All niggers are good for is cleaning.”

                   i. “Niggers don’t know what they are doing.”

                   j. “Niggers are lazy.

                   k. “Try to get that nigger [Petersen] to quit.”

       17.      Because of Petersen’s race, Carlson routinely assigned Petersen janitorial work

assignments such as sweeping, mopping and buffing Ring Power’s shop’s floors throughout

Petersen’s employment at Ring Power. According to Carlson, “all niggers are good for is

cleaning.”

       18.      Unlike Petersen, non-Black apprentices were routinely entitled to train in the field

and perform technical tasks, such as equipment repair, battery testing, diagnostics, etc.

       19.      Technicians who were not Black, in other words all other technicians, were treated

more favorably than Petersen, the only Black technician in the department because of their race.

For instance:

                   a. Because of Petersen’s race, Carlson recommended to his supervisor that

                        Petersen, who Carlson had referred to as the “new monkey porch nigger”

                        be terminated from his Technician position.              Such termination

                        recommendations were not made for other newly-hired non-Black

                        technicians.

                   b.   Petersen objected to Carlson’s termination recommendation to Carlson’s

                        supervisor. Instead, because of Carlson’s termination recommendation,

                        Carlson’s supervisor demoted Petersen from his technician position to an




                                                 4
       Case 3:19-cv-01098 Document 1 Filed 09/24/19 Page 5 of 9 PageID 5



                       apprentice position. Newly-hired non-Black technicians were not demoted

                       to apprentice positions.

                  c.   Petersen’s salary decreased from $18.50/hour ($38,480/year) to

                       $14.00/hour ($21,120/year). Non-Black technicians’ salaries were not so

                       decreased.

                  d. Upon graduation from the apprentice program, non-Black technicians were

                       thereafter routinely given technical work assignments. However, upon

                       Petersen’s graduation from the apprentice program, Peterson was still

                       relegated to janitorial work assignments such as sweeping, mopping and

                       buffing Ring Power’s shop’s floors.

                  e. Non-Black technicians were given interesting and challenging work

                       assignments. Petersen was given menial, humiliating and degrading work

                       assignments. Non-Black technicians routinely joked about Petersen being

                       nothing more than a maid—not a technician.

                  f. Non-Black technicians’ requests for overtime were routinely approved.

                       Petersen’s requests for overtime were not approved.

       20.    A Technician’s pay was based on performance evaluations which considered

qualitative and quantitative work experience and past performance. As a result, Petersen’s work

assignments and compensation were inextricably intertwined.

       21.    Ring Power’s continued refusal to give Petersen technical qualitative and

quantitative work experience because of his race precluded him from earning pay comparable to

the non-Black technicians.




                                                  5
        Case 3:19-cv-01098 Document 1 Filed 09/24/19 Page 6 of 9 PageID 6



        22.    Because Petersen received the most menial assignments of any technician in the

department, he consistently received the lowest pay of any technician in his department.

        23.    Because of his race, Petersen was the lowest paid Technician at Ring Power among

other Technicians in his department.

        24.     Petersen made complaints to managers and human resources personnel during his

employment, but Ring Power did not take prompt corrective action in response to his complaints.

        25.    Ring Power otherwise knew or should have known about discrimination about

Petersen but Ring Power did not take prompt corrective action in response to his complaints.

        26.    On or about October 9, 2017, Petersen notified the company he was leaving because

of his supervisor and being called a “nigger.” A manager told Petersen that someone would contact

him about his report, but no one ever did Petersen’s resignation became effective on October 19,

2017.

        27.    Because of Ring Power’s unlawful conduct, Petersen was harmed and suffered

damages.

                                   STATEMENT OF CLAIMS

                                              Count I

        28.    Paragraphs 10-27 are incorporated herein.

        29.    Ring Power discriminated against Petersen in the terms and conditions of his

employment because of his race, Black, in violation of Title VII.

        30.    The effect of the practices complained of in Paragraphs 10-27 has been to deprive

Petersen of equal employment opportunities because of his race.

        31.    The unlawful employment practices complained of in Paragraphs 10-27 were

intentionally done with malice and/or reckless indifference to Petersen’s federally protected rights.




                                                 6
        Case 3:19-cv-01098 Document 1 Filed 09/24/19 Page 7 of 9 PageID 7



                                              Count II

       32.     Paragraphs 10-27 are incorporated herein.

       33.     Ring Power subjected Petersen to a hostile work environment based on his race,

Black, in violation of Title VII.

       34.     The effect of the practices complained of in Paragraphs 10-27 has been to deprive

Petersen of equal employment opportunities because of his race.

       35.     The unlawful employment practices complained of in Paragraphs 10-27 were

intentionally done with malice and/or reckless indifference to Petersen’s federally protected rights.

                                         PRAYER FOR RELIEF

       Wherefore, the Commission respectfully requests that this Court:

       A.      Grant a permanent injunction enjoining Ring Power, its officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with it, from engaging in

race-based discrimination;

       B.      Order Ring Power to institute and carry out policies, practices, and programs which

provide equal employment opportunities for Black employees which eradicate the effects of its

past and present unlawful employment practices;

       C.      Order Ring Power to make Petersen whole by providing appropriate backpay with

prejudgment interest, in amounts to be determined at trial, and other affirmative relief necessary

to eradicate the effects of its unlawful employment practices;

       D.      Order Ring Power to make Petersen whole by providing compensation for past and

future pecuniary losses resulting from the unlawful employment practices described above, in

amounts to be determined at trial;




                                                 7
        Case 3:19-cv-01098 Document 1 Filed 09/24/19 Page 8 of 9 PageID 8



       E.      Order Ring Power to make Petersen whole by providing compensation for past and

future nonpecuniary losses resulting from the unlawful practices complained of above, including

emotional pain, suffering, inconvenience, loss of enjoyment of life, and humiliation, in amounts

to be determined at trial;

       F.      Order Ring Power to pay Petersen punitive damages for its intentional, malicious

and reckless conduct, as described above, in amounts to be determined at trial;

       G.      Grant a judgment in the Commission’s favor; and

       H.      Award the Commission its costs of this action.

                                    JURY TRIAL DEMAND

       The Commission requests a jury trial on all questions of fact raised by its complaint.


Dated: September 24, 2019

                                                    Respectfully Submitted,

                                                    JAMES L. LEE
                                                    Deputy General Counsel

                                                    GWENDOLYN YOUNG REAMS
                                                    Associate General Counsel
                                                    U.S. Equal Employment
                                                    Opportunity Commission
                                                    131 M Street, N.E.
                                                    Washington, D.C. 20507

                                                    ROBERT WEISBERG
                                                    Regional Attorney
                                                    Florida Bar No: 285676
                                                    BEATRIZ BISCARDI ANDRE
                                                    Supervisory Trial Attorney
                                                    New York Bar No: 4394599
                                                    Equal Employment Opportunity
                                                    Commission
                                                    Miami District Office
                                                    Miami Tower
                                                    100 S.E. 2nd Street, Suite 1500



                                                8
Case 3:19-cv-01098 Document 1 Filed 09/24/19 Page 9 of 9 PageID 9



                                    Miami, Florida 33131
                                    Tel: (786)-648-5806
                                    Beatriz.andre@eeoc.gov

                                    /s/ Oshia Gainer Banks
                                    OSHIA GAINER BANKS
                                    TRIAL COUNSEL
                                    Lead Attorney for Plaintiff, EEOC
                                    Florida Bar No. 037022
                                    U.S. Equal Employment Opportunity
                                    Commission
                                    Miami District Office
                                    Miami Tower
                                    100 S.E. 2nd Street, Suite 1500
                                    Miami, Florida 33131
                                    Tel: (786) 648-5861
                                    Oshia.Banks@eeoc.gov




                                9
